Citation Nr: 0021388	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
November 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The 
veteran presented testimony from that RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in September 1998.  In December 1998, the 
Board issued a decision denying the claims for entitlement to 
service connection for PTSD and hepatitis.  The veteran 
appealed this decision, and in February 2000 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) granted a joint motion to remand the case 
and vacated the Board's December 1998 decision.


REMAND

The Board initially notes that following the Board's December 
1998 decision, additional pertinent evidence was received 
from the veteran's representative; the representative 
specifically declined to waive initial RO consideration of 
this evidence.  See 38 C.F.R. § 20.1304(c) (1999).

Briefly, the joint motion essentially requested that further 
development be undertaken, in connection with the claim for 
service connection for PTSD, through the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), and that VA 
obtain another medical opinion addressing the etiology of the 
veteran's hepatitis.

With respect to the PTSD claim, the joint motion noted that, 
while the veteran served in Vietnam from September 1971 to 
September 1972, the USASCRUR only provided Unit History 
reports for January 1971 to February 1972, and Operational 
Reports for April 1972 to May 1972.  The joint motion also 
requested that VA obtain additional information from the 
USASCRUR, including the extent of the veteran's participation 
in the "15th campaign," and unit history reports that 
"reflect upon whether appellant performed guard duty or was 
precluded from doing so."

With respect to the veteran's claim for service connection 
for hepatitis, the joint motion essentially concluded that 
the January 1998 VA medical opinion on file addressing the 
etiology of the hepatitis was inadequate.  Accordingly, 
additional development is required.

The Board lastly notes that additional pertinent evidence 
from the Social Security Administration (SSA) may be 
available.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain medical records 
from the Minneapolis, Minnesota, and 
Sioux Falls, South Dakota, VA 
Medical Centers for January 1994 to 
the present. 

2.  The RO should also contact the 
SSA and attempt to obtain copies of 
records associated with any 
disability determinations by the SSA 
with respect to the veteran since 
October 1996.

3.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's DD 214 and 
other service personnel records 
should be sent to the United States 
Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  The 
USASCRUR should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors, including the 
extent of the veteran's 
participation in the "15th 
campaign," and information that 
"reflect[s] upon whether [the 
veteran] performed guard duty or was 
precluded from doing so."  The 
USASCRUR should also be requested to 
furnish the unit history and 
operational reports, which have not 
previously been provided, for each 
unit the veteran was assigned to 
while in Vietnam for the period 
during which he served with such 
unit.

4.  The RO should also afford the 
veteran a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of his hepatitis.  All 
indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present hepatitis is etiologically 
related to service or to any 
disorder noted therein.  The 
complete rationale for all opinions 
expressed should also be provided.  
The claims folders, including a copy 
of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims files was made.  The 
examination report must be typed.

5.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should readjudicate the 
issues of entitlement to service 
connection for PTSD and for 
hepatitis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded an appropriate opportunity to respond before the 
record is returned to the Board for further review.

By this REMAND, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran until he is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


